Whitfield. C.
The eighth, ninth, and tenth grounds of demurrer to the indictment in this case were well taken. It was essential that the indictment should have averred that the cancellation of the deed of trust by marginal entry on the record was attested by the chancery clerk as required by law, and it was essential that this should have been proven. " The attestation of the clerk was neeessary to give cancellation legal efficacy or validity. France v. State, 83 Miss. 281, 35 South. 313; Robinson v. State, 35 Tex. Cr. R. 54, 43 S. W. 526, 60 Am. St. Rep. 20; Sutton v. State, 58 Neb. 567, 79 N. W. 154; Overly v. State, 34 Tex. Cr. R. 500, 31 S. W. 377.
. We notice no other assignment of errof. Reversed.
Per Curiam.
The above opinion is adopted as the opinion of the court, and for the reasons therein indicated the judgment of the court overruling the demurrer *812to the indictment is reversed, the demurrer sustained, the indictment quashed, and the prisoner will he held to answer such further indictment as the grand jury may present against him.